     Case2:20-cv-02099-GMN-NJK
     Case 2:20-cv-02099-GMN-NJK Document
                                Document14
                                         8 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                          Page11of
                                                                 of33



 1
      TROUTMAN PEPPER
 2    HAMILTON SANDERS LLP
      Kevin F. Kieffer
 3
      Nevada Bar Number 7045
 4    5 Park Plaza, Suite 1400
      Irvine, CA 92614
 5    Telephone: (949) 622-2708
      Facsimile: (949) 769-2056
 6    Email: Kevin.Kieffer@troutman.com
 7
      Attorney for Ally Financial Inc.
 8
      Gary E. Schnitzer
 9    Nevada Bar Number 395
      KRAVITZ, SCHNITZER & JOHNSON
10    gschnitzer@ksjattorneys.com
      8985 S. Eastern Avenue, Suite 200,
11
      Las Vegas, NV 89123
12    Telephone: (702) 222-4142
      Facsimile: (702) 362-2203
13    Email: gschnitzer@ksjattorneys.com

14    Designated Attorney pursuant to LR IA 11-1(b)(2) for
      Ally Financial Inc.
15

16
                                  UNITED STATES DISTRICT COURT
17
                                         DISTRICT OF NEVADA
18

19   GUSTAVO A. IGLESIAS,
                                                      Case No.: 2:20-cv-02099
20
                                   Plaintiff,
21
     vs.
22                                                    STIPULATION AND ORDER TO
     TRANS UNION LLC; EXPERIAN                        EXTEND TIME TO ANSWER OR
23   INFORMATION SOLTIONS INC.; EQUIFAX               OTHERWISE PLEAD
     INFORMATION SERVICES LLC; ALLY
24   FINANCIAL INC.,                                  (FIRST REQUEST)
25
                                   Defendant.
26

27

28
     Case2:20-cv-02099-GMN-NJK
     Case 2:20-cv-02099-GMN-NJK Document
                                Document14
                                         8 Filed
                                           Filed12/09/20
                                                 12/10/20 Page
                                                          Page22of
                                                                 of33



 1           Pursuant to Local Rule IA 6-1 of the United States District Court for the District of

 2   Nevada, Defendant ALLY FINANCIAL INC. (“Defendant”) and Plaintiff GUSTAVO A.

 3   IGLESIAS (“Plaintiff”), by and through their respective counsel, hereby stipulate as follows:

 4           1.     Plaintiff filed his Complaint on November 13, 2020;

 5           2.     Defendant was served with the Complaint on November 18, 2020;

 6           3.     Defendant’s deadline to answer or respond to Plaintiff’s Complaint is December 9,

 7   2020;

 8           4.     Defendant has requested, and Plaintiff has consented to, an additional fourteen

 9   (14) days for Defendant to file an Answer or otherwise respond to the Complaint;

10           5.     An additional fourteen (14) days for Defendant to answer or respond to Plaintiff’s

11   Complaint will not alter the date of any event or deadline already fixed by the Court or prejudice

12   any party;

13           6.     Good cause exists to grant the stipulation as the additional fourteen (14) days are

14   needed to allow Defendant to complete its investigation of Plaintiff’s allegations, including a

15   review of all relevant documents;

16           7.     Pursuant to Civil Local Rules 6.2 and 7.1, Plaintiff and Defendant agree that

17   Defendant shall have up to and including December 23, 2020 to file a responsive pleading to

18   Plaintiff’s Complaint.

19           8.     WHEREAS, this is the first request by the Parties seeking such extension;

20           THEREFORE, in consideration of the foregoing, and for good cause, IT IS HEREBY

21   STIPULATED AND AGREED by and between the Parties as follows:

22           Defendant ALLY FINANCIAL INC. shall have up to and including December 23, 2020

23   to file an Answer or Otherwise Plead to Plaintiff’s Complaint.

24
             IT IS SO STIPULATED.
25

26
      DATED this 9th day of December 2020.
27

28
                                                      -2-
                 Case2:20-cv-02099-GMN-NJK
                 Case 2:20-cv-02099-GMN-NJK Document
                                            Document14
                                                     8 Filed
                                                       Filed12/09/20
                                                             12/10/20 Page
                                                                      Page33of
                                                                             of33



             1   /s/ Kevin F. Kieffer
                 Kevin F. Kieffer
             2   Nevada Bar Number 7045
             3   TROUTMAN SANDERS LLP
                 5 Park Plaza, Suite 1400
             4   Irvine, CA 92614
                 Telephone: (949) 622-2708
             5   Facsimile: (949) 769-2056
                 Email: Kevin.Kieffer@troutman.com
             6

             7   Attorney for Ally Financial Inc.

             8    /s/ Michael Kind
                  MICHAEL KIND, ESQ.
             9    KIND LAW
                  Nevada Bar No. 13903
            10
                  8860 South Maryland Parkway, Suite 106
            11    Las Vegas, NV 89123

            12    GEORGE HAINES, ESQ.
                  FREEDOM LAW FIRM
            13    Nevada Bar No. 9411
                  8985 S. Eastern Ave. Suite 350
            14
                  Las Vegas, NV 89123
            15
                  Attorneys for Plaintiff
            16    Gustavo A. Iglesias
            17
                                                                   NO FURTHER EXTENSIONS
                        IT IS ORDERED.                             WILL BE GRANTED.
            18

            19
                                   10th day of December 2020.
                        DATED this _____
            20

            21                                             _______________________________
            22                                             United States Magistrate Judge

            23

            24

            25

            26

            27

            28
                                                             -3-

111854643
